MEMORANDUM **
Perla Montebon Benzine, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s findings of fact, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Benzine was removable under 8 U.S.C. § 1227(a)(1)(A) as an alien who at the time of entry was inadmissible for lack of valid entry documentation in violation of 8 U.S.C. § 1182(a)(7)(A)(i)(I). The record supports the conclusion that Benzine’s marriage was not valid under Philippine law. See 8 U.S.C. § 1229a(c)(3)(A); see also Mayo v. Schiltgen, 921 F.2d 177, 180 (8th Cir.1990) (remanding for determination as to validity of marriage where petitioner “submitted substantial authority supporting her argument that if the marriage ceremony was performed before issuance of a license, the marriage is void under Philippine law”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*827ed by 9th Cir. R. 36-3.